Case 17-15475-jkf       Doc 48    Filed 05/06/20 Entered 05/06/20 14:18:23         Desc Main
                                  Document      Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

                                              ) CASE NO. 17-15475-jkf
In re:                                        ) JUDGE Jean K. FitzSimon
                                              )
Andrew P. Gaeta,                              )
                                              )
Danielle Gaeta,                               )
                                              )
         Debtors.                             )
                                              )
                                              )


      NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING NOTICE OF
  DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing (“Creditor”), by

and through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request

for mortgage payment forbearance based upon a material financial hardship caused by the

COVID-19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance period of 3 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 04/01/2020 through 06/01/2020. Creditor holds a secured interest in real property

commonly known as 12478 BALSTON RD, PHILADELPHIA, PA 19154 as evidenced by claim

number 3-1 on the Court’s claim register. Creditor, at this time, does not waive any rights to

collect the payments that come due during the forbearance period. If the Debtor desires to

modify the length of the forbearance period or make arrangements to care for the forbearance

period arrears, Creditor asks that the Debtor or Counsel for the Debtor make those requests

through undersigned counsel.
Case 17-15475-jkf      Doc 48     Filed 05/06/20 Entered 05/06/20 14:18:23           Desc Main
                                  Document      Page 2 of 3


       Per the request, Debtor will resume Mortgage payments beginning 07/01/2020 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to

seek relief from the automatic stay upon expiration of the forbearance period.




                                             Robertson, Anschutz, Schneid & Crane LLC
                                             Authorized Agent for Secured Creditor
                                             10700 Abbott’s Bridge Road, Suite 170
                                             Duluth, GA 30097
                                             Telephone: (470) 321-7112

                                             By: /s/Erin Elam
                                             Erin Elam, Esquire
                                             Email: eelam@rascrane.com
Case 17-15475-jkf      Doc 48   Filed 05/06/20 Entered 05/06/20 14:18:23          Desc Main
                                Document      Page 3 of 3


                                  CERTIFICATE OF SERVICE
       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 6th day of

May 2020.:

Andrew P. Gaeta
12478 Balston Road
Philadelphia, PA 19154

Danielle Gaeta
12478 Balston Road
Philadelphia, PA 19154

And via electronic mail to:

PAUL H. YOUNG
Young, Marr & Associates
3554 Hulmeville Road
Suite 102
Bensalem, PA 19020

SCOTT F. WATERMAN (Chapter 13)
Chapter 13 Trustee
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

                                           Robertson, Anschutz, Schneid & Crane LLC
                                           Authorized Agent for Secured Creditor
                                           10700 Abbott’s Bridge Road, Suite 170
                                           Duluth, GA 30097
                                           Telephone: (470) 321-7112

                                           By: /s/Erin Elam
                                           Erin Elam, Esquire
                                           Email: eelam@rascrane.com
